Name: Commission Regulation (EC) No 748/2004 of 22 April 2004 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that Regulation
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  tariff policy
 Date Published: nan

 Important legal notice|32004R0748Commission Regulation (EC) No 748/2004 of 22 April 2004 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that Regulation Official Journal L 118 , 23/04/2004 P. 0003 - 0004Commission Regulation (EC) No 748/2004of 22 April 2004amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Article 26(3) and Article 29(1) thereof,Whereas:(1) The second subparagraph of Article 13(2) of Commission Regulation (EC) No 2535/2001 lays down that in the case of the quotas for which the number of licence applications is limited, licence applications may relate to quantities equal to the quantity available for each period. Experience shows that this is the case for the quotas referred to in Annex I(F) to Regulation (EC) No 2535/2001.(2) Under the bilateral agreement concluded between the European Community and the Swiss Confederation, approved by Decision 2002/309/EC, Euratom of the Council and of the Commission(2), certain Swiss cheeses qualify for reduced customs duty on importation into the Community where they meet certain conditions regarding composition and maturation time. The Swiss authorities have requested a change to the description of certain cheeses following an amendment to the specification of those cheeses. The description contained in Commission Regulation (EC) No 2535/2001(3) should therefore be amended accordingly.(3) Chapter I of Title 2 of Regulation (EC) No 2535/2001 concerns quotas allocated on the basis of two six-month periods in January and July each year. In view of enlargement on 1 May 2004, Commission Regulation (EC) No 50/2004 provides for special import quotas to be opened in May 2004 to enable operators in the new Member States to participate in the Community quotas from that date.(4) Article 14(1) of Regulation (EC) No 2535/2001 stipulates that licence applications may be lodged only during the first 10 days of each six-month period. So that Regulation (EC) No 50/2004 can be implemented, there should be a derogation from the said Article and provision should be made for the period for lodging applications to run from 1 May to 10 May 2004.(5) Article 16(3) of Regulation (EC) No 2535/2001 lays down that the period of validity of licences may not extend beyond the end of the import year for which the licence is issued. Application of this provision would make licences issued in May 2004 expire on 30 June 2004 and might result in licences not being used because the period of their validity was too short. There should therefore be a derogation from the said Article, specifying a period of validity of 150 days from the date of issue of the licences.(6) Regulation (EC) No 2535/2001 should be amended accordingly and provision should be made for a derogation therefrom.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2535/2001 is hereby amended as follows:(a) The second subparagraph of Article 13(2) is replaced by the following:"However, in the case of the quotas referred to in Article 5(c), (d), (e), (f), (g) and (h), licence applications shall relate to at least 10 tonnes and to no more than the quantity available for each period."(b) In Annex II.D to that Regulation, the description relating to CN code ex 0406 90 18 is replaced by the Annex to this Regulation.Article 21. By way of derogation from Article 14(1) of Regulation (EC) No 2535/2001, import licence applications may be lodged from 1 May to 10 May 2004 for the quotas for the period 1 May 2004 to 30 June 2004 referred to in Annex I.A, points 5 and 6 of Annex I.B, Annex I.F and Annex I.H.2. By way of derogation from Article 16(3) of Regulation (EC) No 2535/2001, the period of validity of licences issued in connection with the quotas referred to in paragraph 1 may extend beyond the end of the import year for which the licence is issued. The licences shall be valid for 150 days from their actual date of issue.Article 3This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6).(2) OJ L 114, 30.4.2002, p. 1.(3) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 50/2004 (OJ L 7, 13.1.2004, p. 9).ANNEX">TABLE>"